MAINE SUPREME JUDICIAL COURT                                           Reporter of Decisions
Decision: 2022 ME 61
Docket:   Oxf-22-99
Argued:   November 2, 2022
Decided:  December 20, 2022

Panel:       STANFILL, C.J., and MEAD, JABAR, HORTON, CONNORS, and LAWRENCE, JJ.



                                   STATE OF MAINE

                                            v.

                                BETHANY RINGUETTE


JABAR, J.

         [¶1] Bethany Ringuette appeals from a judgment of conviction of gross

sexual assault (Class A), 17-A M.R.S. § 253 (2022), entered by the trial court

(Oxford County, McKeon, J.) after a bench trial, and from her sentence.1 On

appeal, Ringuette makes two contentions: (1) that the sentencing court erred

when, applying the Hewey analysis set out in 17-A M.R.S. § 1602 (2022), it set

the basic sentence at twenty years in compliance with 17-A M.R.S. § 1252(4-E)

(2019); and (2) that the sentencing court erred when it failed to make any

findings related to its imposition of a ten-year supervised release.




  1  The Sentence Review Panel granted Ringuette leave to appeal from her sentence, and the
sentence appeal merged into the appeal from the conviction pursuant to M.R. App. P. 20(h).
2

        [¶2] On the first issue, we affirm the court’s sentence because the court

properly set the basic sentence at twenty years, in compliance with the statute.

See 17-A M.R.S. § 1252(4-E).2 On the second issue, as the State has conceded,

the court erred by not providing findings required by State v. Cook, 2011 ME 94,

¶ 30, 26 A.3d 834, regarding its imposition of supervised release. We remand

the matter to the court to determine the appropriate length and conditions of

supervised release to be imposed and to articulate its analysis and the factors

which led to its decision.

                                        I. BACKGROUND

        [¶3] The following facts are drawn from the court’s findings of fact made

after trial. See State v. Murphy, 2015 ME 62, ¶ 2, 124 A.3d 647. Between

February and May 2019, Travis Walker made the victim engage in a sexual act

with him on three occasions while the victim was under the age of twelve.

During the relevant period, Walker and Ringuette were friends and had a dating




    2 Title 17-A M.R.S. § 1252(4-E) (2018) has since been repealed and replaced in part by P.L. 2019,
ch. 113, §§ A-1, B-14 (effective Sept. 19, 2019) (codified at 17-A M.R.S. § 253-A(2) (2022)).
Title 17-A M.R.S. § 253-A(2) provides, “If the State pleads and proves that a crime under section 253
was committed against an individual who had not yet attained 12 years of age, the court shall impose
a definite term of imprisonment for any term of years. In determining the basic term of imprisonment
as the first step in the sentencing process specified in section 1602, subsection 1, paragraph A, the
court shall select a definite sentence of at least 20 years.” Because Ringuette was charged when
section 1252 was still in effect, and the parties refer to section 1252 in their briefs, we will construe
that statute. Although we construe section 1252, this analysis would also apply to section 253-A.
                                                                                 3

relationship. The first time that Walker sexually assaulted the victim, Walker

called Ringuette using social media on his phone asking Ringuette to convince

the victim to engage in a sexual act with Walker. During that conversation,

Ringuette told the victim that performing the sexual act “is the right thing to do”

and although that conversation alone did not convince the victim, Walker

ultimately made the victim engage in the sexual act. The victim later told a Child

Advocacy Center interviewer that “[Ringuette] said it was okay.” Ringuette was

not involved on the second occasion that Walker forced the victim to engage in

a sexual act with him. The third time that Walker forced the victim to engage

in a sexual act with him, Ringuette was present in the room. Ringuette had her

phone out and told the victim that she was timing the encounter and showed

the victim what to do. In an interview with the police, Ringuette told police

officers that Walker had sought her approval for his conduct with the victim

and Ringuette was “open to it.”

      [¶4] The State filed a criminal complaint against Ringuette on July 24,

2019. The grand jury returned an indictment on October 10, 2019, charging

Ringuette with one count of gross sexual assault (Class A), 17-A M.R.S.

§ 253(1)(C), and one count of sexual exploitation of a minor (Class A),
4

17-A M.R.S. § 282(1)(C) (2022). Ringuette was arraigned on November 4,

2019.

        [¶5] Following a three-day bench trial, the court found Ringuette guilty

of gross sexual assault and not guilty of sexual exploitation of minor. After trial,

Ringuette moved for findings of fact and for a new trial. The court granted the

motion for findings of fact and denied the motion for a new trial. On March 31,

2022, the court sentenced Ringuette to five years of incarceration followed by

ten years of supervised release.

        [¶6] At sentencing, Ringuette objected to the court’s setting her basic

sentence at twenty years, arguing that section 1252(4-E) did not apply to her

because she had been convicted under an accomplice liability theory, rather

than as the principal. The court determined that the statute did apply to

Ringuette and, at step one of its Hewey analysis, set her basic sentence at twenty

years. See 17-A M.R.S. § 1602. After considering aggravating and mitigating

factors as part of the second step in the Hewey analysis, the court reduced the

basic sentence and set the maximum sentence at five years. At the third step,

the trial court did not suspend any of the maximum sentence it set in the second

step. Pursuant to 17-A M.R.S. § 1252(4-E), however, the trial court imposed

supervised release for a period of ten years. When setting the supervised
                                                                               5

release period, the court did not make any specific findings as to why it set the

period at ten years. Ringuette timely appealed and applied for leave to appeal

from her sentence. M.R. App. P. 2B(b), 20(a)(1); 15 M.R.S. §§ 2115, 2151

(2022). The Sentence Review Panel granted Ringuette leave to appeal from her

sentence.

                                II. DISCUSSION

A.    Scope of Review

      [¶7] Because Ringuette appealed from the conviction and the Sentence

Review Panel granted leave for Ringuette to appeal from her sentence, we are

authorized to review both the legality and the propriety of the sentence on

appeal. M.R. App. P. 20; 15 M.R.S. § 2155 (2022); State v. Schmidt, 2010 ME 8,

¶ 5, 988 A.2d 975.

B.    Accomplice Liability and Sentencing

      [¶8] Ringuette contends that the court erred when it applied section

1252(4-E) to her sentence and set the basic sentence at twenty years, because

she was convicted as an accomplice, rather than as principal, of gross sexual

assault.

      [¶9] When sentencing a person convicted of a felony in Maine, the

sentencing court is bound by the analysis prescribed in State v. Hewey and
6

codified at 17-A M.R.S. § 1602. 622 A.2d 1151 (Me. 1993). The Hewey analysis

consists of three steps: (1) the court determines “a basic term of imprisonment

by considering the particular nature and seriousness of the offense as

committed by the individual”; (2) the court determines “the maximum term of

imprisonment to be imposed by considering all other relevant sentencing

factors, both aggravating and mitigating, appropriate to the case”; and (3) the

court determines “what portion, if any, of the maximum term of imprisonment

. . . should be suspended and, if a suspension order is to be entered, determine

the appropriate period of probation or administrative release to accompany

that suspension.” 17-A M.R.S. § 1602(1)(A)-(C). Section 1252(4-E) specifies

that when a defendant is convicted under section 253, the court must impose a

period of supervised release after making its step-two determination.3 We

review a sentencing court’s determination of a basic sentence de novo for

misapplication of legal principles and the maximum term of imprisonment for

abuse of discretion. State v. Plummer, 2020 ME 143, ¶ 10, 243 A.3d 1184.

        [¶10] Section 1252(4-E) states, “If the State pleads and proves that a

crime under section 253 was committed against a person who had not yet



    3This portion of section 1252(4-E) has since been repealed and replaced by P.L. 2019, ch. 113,
§ A-2 (effective Sept. 19, 2019) (codified at 17-A M.R.S. § 1602(3) (2022)).
                                                                                 7

attained 12 years of age, the court, notwithstanding subsection 2 [of section

1252], shall impose a definite term of imprisonment for any term of years. In

determining the basic term of imprisonment as the first step in the sentencing

process, the court shall select a term of at least 20 years.” As alleged and proved

in this case, “[a] person is guilty of gross sexual assault if that person engages

in a sexual act with another person” and “[t]he other person, not the actor’s

spouse, has not in fact attained 12 years of age.” 17-A M.R.S. § 253(1)(C).

      [¶11] Title 17-A M.R.S. § 57 (2022), which defines accomplice liability,

states, “A person may be guilty of a crime if it is committed by the conduct of

another person for which the person is legally accountable as provided by this

section.” A person who is an accomplice is legally accountable for the conduct

of another. Id. § 57(2)(C). “Pursuant to section 57, an accomplice is guilty of

the crime as if he acted as a principal, and a guilty verdict rendered on either

theory is thus indistinguishable and each is independently sufficient to support

a conviction.” State v. Nguyen, 2010 ME 14, ¶ 15, 989 A.2d 712. “Accomplice

and principal liability are alternate means for the commission of a single crime.”

Id. Although we have not addressed whether a person may be an accomplice to

the crime of gross sexual assault, we have previously held that “the definition

of accomplice liability set forth in the Criminal Code is unlimited so far as the
8

crimes to which it applies.” State v. Cormier, 2003 ME 154, ¶ 22, 838 A.2d 356

(alteration and quotation marks omitted).

        [¶12] A principal and an accomplice are not subject to different Hewey

analyses in arriving at a final sentence.4 See State v. Carrillo, 2021 ME 18,

¶¶ 42-43, 248 A.3d 1935 (“Here, whether [the appellant] acted as a principal or

an accomplice in [the victim’s] murder neither makes any difference to [the

appellant’s] conviction nor works any change to the statutory sentencing range

applicable to that conviction.”); Nguyen, 2010 ME 14, ¶ 15, 989 A.2d 712 (“[A]n

accomplice is guilty of the crime as if he acted as a principal, and a guilty verdict

rendered on either theory is thus indistinguishable.”).

        [¶13]     Ringuette was convicted pursuant to section 253 under an

accomplice liability theory because section 57 makes her legally accountable

because of her aiding in and encouragement of Walker’s illegal acts. See

17-A M.R.S. § 57(3)(A). Reading sections 57 and 1252(4-E) together, the plain


    4 This does not limit a sentencing court’s discretion in coming to different final sentences for a
principal and an accomplice after considering aggravating and mitigating factors at step two of the
Hewey analysis or sentence enhancements that apply to one defendant but not the other. State v.
Shortsleeves, 580 A.2d 145, 149-50 (Me. 1990). We also note that the court retains the discretion to
set the basic sentence higher than twenty years.
    5 In State v. Carrillo, the court determined that whether the defendant was an active participant

in the depraved indifference murder did not matter for sentencing because accomplice liability did
not require that the defendant be an “active participant,” which is consistent with 17-A M.R.S. § 57
(2022) creating liability for a crime based on the conduct of another. 2021 ME 18, ¶ 43, 248 A.3d
193.
                                                                                                    9

language of the statutes demonstrates the Legislature’s intent for an accomplice

to be liable as a principal, and where that liability produces a conviction under

section 253, section 1252(4-E) mandates that at step one the sentencing court

“shall” set a basic sentence of at least twenty years. See 17-A M.R.S. §§ 57(2)(C),

1252(4-E). Because the statute contains only a legislatively mandated basic

sentence and not a sentencing enhancement that could require the sentencing

court to sentence an accomplice differently from a principal, see State v.

Shortsleeves, 580 A.2d 145, 149-50 (Me. 1990), the sentencing court did not err

when it complied with the statutory mandate, setting Ringuette’s basic

sentence at twenty years.6

                                       III. CONCLUSION

       [¶14] Because we hold that a principal and an accomplice are not subject

to different processes or analyses when a sentencing court applies the Hewey

analysis, the sentencing court did not err when it set Ringuette’s basic sentence

at twenty years, complying with the legislative mandate in section 1252(4-E).

We therefore affirm Ringuette’s sentence of imprisonment. We remand for the

court to determine the appropriate length and conditions of supervised release


   6  Ringuette does not contend in either her brief or her reply brief that her sentence was
disproportionate, and therefore we do not consider that issue here. See State v. Barlow, 320 A.2d 895,
898 (Me. 1974).
10

to be imposed and to articulate its analysis and the factors that led to its

decision. Cook, 2011 ME 94, ¶¶ 29-32, 26 A.3d 834.

        The entry is:

                            Judgment affirmed as to the term of
                            imprisonment imposed.        Remanded to the
                            sentencing court to determine the appropriate
                            length and conditions of supervised release to be
                            imposed and to articulate its findings.



Rory A. McNamara, Esq. (orally), Drake Law LLC, York, for appellant Bethany
Ringuette

Joshua Avery-Youngblood, Asst. Dist. Atty. (orally), District III, South Paris, for
appellee State of Maine


Oxford County Unified Criminal Docket docket number CR-2019-30399
FOR CLERKS REFERENCE ONLY